DETAILED ACTION
	The Information Disclosure Statements filed on February 14, 2019 and January 22, 2020 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the straight section" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites that “the clip can be advanced along the plate…as desired to secure the crosstie to the support structure.” The term “as desired” does not add sufficient functionality for the movement of the clip along the plate. This leaves the claims vague and indefinite. 
Claim 2 recites “a clip having a first segment extending horizontally through an opening in the flange.” It is unclear as to which flange is being referred to in this 
Claim 8 recites that the fastening system includes a plate disposed adjacent to and contacting “the side of the surface”. The claim refers to a top surface and a bottom surface and therefore it is unclear as to what surface “the side of the surface” is referring to in the system. This leaves the claims vague and indefinite. 
Claim 8 recites that the method of anchoring includes the step of “causing the flange to advance laterally through the flange with the clip end”. It is unclear as to how the flange advances through the flange, if the flange is one in the same or if there are two different and separate flanges. This leaves the claims vague and indefinite. 
Claim 11 recites the limitation "the socket" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8, line 10; the word laterally is misspelled in the term “laterraly through”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Claim 11 line 3; the word the is misspelled in the term “sthe socket”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 2-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitamura (JP 3854611).
Mitamura discloses a rail fastening system comprised of a rail 9 positioned on a crosstie 7, the crosstie is in turn mounted on an I-beam 2, as shown in figures 1-3. The crosstie 7 is connected to the I-beam by way of an L-shaped plate 8, as shown in cross section in figure 11. The plate is connected to the I-beam by way of a curved clip 5 that extends through an aperture in the plate and engages an underside of a surface of the top flange of the I-beam, as shown in figure 18. The plate is also connected to the crosstie by way of a horizontal bolt 72, shown in figure 5 and the curved clip is secured by additional bolts 5. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 1 is allowable over the prior art of record as the claim positively recites that the plate is configured to be mounted to a side of the crosstie in a vertical plate with respect to the side of the crosstie and perpendicular to a rail above the crosstie. The combination of the position of the plate and the engagement of the associated clip are not shown in the prior art. The prior art of record only shows a portion of the plate extending up the side of the crosstie and the entire assembly is not mounted solely on the side of the crosstie. Claim 2 makes no mention of the plate being mounted to the side of the crosstie. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 9, 2021